 Case: 4:17-cv-02792-HEA Doc. #: 46 Filed: 03/29/19 Page: 1 of 1 PageID #: 235



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

SARASOTA WINE MARKET, LLC                  )
d/b/a MAGNUM WINE AND                      )
TASTINGS, et al.                           )    CASE NO. 4:17CV02792 HEA
                                           )
            Plaintiffs,                    )
                                           )
      v.                                   )
                                           )
MICHAEL L. PARSON, et al.                  )
                                           )
      Defendants.                          )

                          ORDER OF DISMISSAL

In accordance with the Opinion, Memorandum and Order entered this same date,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this

action is DISMISSED.

      Dated this 29th day of March 2019.




                                _______________________________________
                                       HENRY EDWARD AUTREY
                                   UNITED STATES DISTRICT JUDGE
